          Case 4:20-cv-00084-LPR Document 22 Filed 05/18/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOANNA WOODFORK                                                                    PLAINTIFF


v.                            Case No. 4:20-cv-00084-LPR


DARRELL ELKINS                                                                     DEFENDANT

                                             ORDER

       The Court has received a Recommendation for dismissal filed by United States Magistrate

Judge Beth Deere.     (Doc. 20).   No objections have been filed.      After careful review of the

Recommendation and the record, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects.

       Ms. Woodfork’s case is DISMISSED without prejudice based on her failure to comply

with the Court’s March 11, 2020 Order and her failure to prosecute this lawsuit. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal from the Order and

Judgment dismissing this action would not be taken in good faith.

       IT IS SO ORDERED this 18th day of May 2020.




                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
